Citation Nr: 1647992	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for a right hand disorder, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a left hand disorder, to include as secondary to herbicide exposure and the service-connected laceration of the left ring finger.

4.  Entitlement to service connection for sinusitis, to include as secondary to the service-connected deviated septum.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to an increased rating for traumatic degenerative changes of the lumbar spine, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for right ankle instability, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for septum deviation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1974 and from August 1974 to January 1992. 

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Jackson, Mississippi.

In April 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic record.

At the hearing, the Veteran requested a 60-day extension to leave the record open so that he could submit additional evidence.  38 C.F.R. § 20.709 (2016).  The undersigned Veterans Law Judge granted the 60-day extension and that time period has expired.  Hearing transcript, page 30.

In September 2016, the Veteran's representative waived initial agency of original jurisdiction consideration of evidence that has been received since a September 2013 supplemental statement of the case.  38 C.F.R. § 20.1306(c) (2016).

In a May 1992 rating decision, a VA RO denied claims of entitlement to service connection for a right knee disorder, a right index finger disorder, and facial skin disorder.  In a June 1998 rating decision, a VA RO denied a claim of entitlement to service connection for numbness of the right hand and denied the reopening of a claim of entitlement to service connection for pseudofolliculitis barbae.  In a July 2006 rating decision, a VA RO denied claims of entitlement to service connection for a sinus disorder and a left hand disorder and denied the reopening of claims of entitlement to service connection for right hand numbness, a bilateral knee disorder, and pseudofolliculitis barbae.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, VA will reconsider the claim and not require new and material evidence.  38 C.F.R. § 3.165(c)(1) (2016).  Such records include service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.165(c)(1)(i) (2016).  The Veteran submitted service treatment records pertaining to the claimed sinusitis, pseudofolliculitis barbae, and  hand, wrist and knee injuries.  It does not appear that these records were associated with the claims file when VA adjudicated the claims in the prior rating decisions.  Therefore, VA must reconsider the claims of entitlement to service connection for a right hand disorder, a left hand disorder, pseudofolliculitis barbae, sinusitis, and a right knee disorder on a de novo basis.

In a January 2011 statement, the Veteran asserted that his neurological disorder of the upper extremities was related to Agent Orange exposure.  In a March 2015 statement, the Veteran claimed that his left hand disorder was secondary to the service-connected laceration of the left ring finger.

At the hearing, the Veteran testified that he has had bad sinus problems since a surgery on his deviated septum.  Hearing transcript, page 5.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will consider whether the sinusitis is secondary to the deviated septum.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for arthritis as secondary to the traumatic degenerative changes of the lumbar spine and an increased rating for the laceration of the left ring finger have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

All issues except entitlement to service connection for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of evidence shows that the Veteran's current pseudofolliculitis barbae had its onset in service.


CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).  The requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) have been met.  Given the decision below, a detailed explanation of how VA complied with the law and regulations is unnecessary.

Pertinent law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Veteran claims that he currently has pseudofolliculitis barbae.  The Veteran is competent to identify pseudofolliculitis barbae, as it is the type of disorder that lends itself to lay observation.  Therefore, Davidson element (1), current disability, is established.

The Veteran's service treatment records show that he repeatedly had pseudofolliculitis barbae in service.  Thus, Davidson element (2), in-service injury or disease, is met.

The Veteran currently has pseudofolliculitis barbae and also had the disorder in service.  A March 1992 VA examination report reflects that he continued to have pseudofolliculitis barbae shortly after service.  The weight of evidence shows that that the Veteran's current pseudofolliculitis barbae had its onset in service.  See 38 C.F.R. § 3.303(b).  Davidson element (3) is accordingly satisfied.  Thus, service connection is warranted.


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

The Veteran's last VA examination for his lumbar spine disorder was in May 2009.  The Veteran testified that he now has radiating pain into his legs and bladder incontinence.  Hearing transcript, pages 10-12.  Given the passage of time since the VA examination and the assertion of a worsening of his lumbar spine disability, another VA examination is necessary.  Moreover, another examination is required to address active range of motion in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran's last VA examination for his right ankle disorder was in May 2009.  Given the passage of time and the decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), another VA examination is warranted.

The Veteran's last VA examination for his deviated septum was in April 2009.  The Veteran testified that his deviated septum has worsened.  Hearing transcript, page 5.  Given the passage of time since the VA examination and the assertion of a worsening of his deviated septum, another VA examination is required.

The Veteran asserts that his bilateral hand disorders are due to herbicide exposure from secondary duties as a security policeman in Thailand in which he guarding the flight line perimeter.  His service personnel records show that he served in Southeast Asia from 1972 to 1973 for which he received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era states that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of allied bases in Thailand.  Therefore, the Board finds the Veteran credible in his assertion that he was exposed to herbicides during his service in Thailand.

The medical evidence shows a diagnosis of bilateral carpal tunnel syndrome.  The Veteran's service treatment records show pain on flexing of the fingers of both hands, a right index finger injury, a right wrist strain, and a right hand sprain.  A VA examination is necessary to determine whether a current hand disorder is related to active service, to include using his hands in service as a mechanic as well as herbicide exposure, and whether a left hand disorder is secondary to the service-connected laceration of the left ring finger.

The medical evidence reveals a diagnosis of sinusitis.  His service treatment records show treatment for sinusitis and sinus congestion.  A VA examination is necessary to determine whether the current sinusitis is related to active service and whether sinusitis is secondary to the service-connected deviated septum.

A May 2007 VA treatment record shows an assessment of degenerative joint disease of the right knee.  The Veteran's service treatment records show that he had intermittent pain the knees in 1972.  A VA examination is required to determine whether the right knee disorder is related to active service.

In his February 2009 claim, the Veteran reported treatment at the VA medical centers in Tampa, Anchorage, and Washington, DC, as well as military-retiree treatment at Air Force bases at MacDill, Patrick, and Bolling.  The AOJ should obtain records from those facilities as well as any additional records from the VA medical center in Memphis since November 2012.

In June 2009, Southwind Medical Specialists apparently submitted treatment records but the records are not currently associated with the electronic record.  The AOJ should obtain all records from Southwind Medical Specialists.

Finally, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for his lumbar spine disability, right ankle disability, septum deviation, hand disorder, sinusitis, and right knee disorder, and obtain any identified records.  Obtain all records from Southwind Medical Specialists.  Regardless of the Veteran's response, obtain all records treatment records from the VA medical centers in Tampa, Anchorage, and Washington, DC, as well as any additional records from the VA medical center in Memphis since November 2012.  Obtain all records from MacDill Air Force Base, Patrick Air Force Base, and Bolling Air Force Base regarding the Veteran's treatment at those bases as a military retiree.

3.  After the development in 1 and 2 has been completed, schedule the Veteran for an examination to determine the nature and extent of his traumatic degenerative changes of the lumbar spine, right ankle instability, right knee disorder, and right and left hand disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his traumatic degenerative changes of the lumbar spine, right ankle instability, right knee disorder, and right and left hand disorders.

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's lumbar spine.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

The examiner should identify all neurological manifestations of the traumatic degenerative changes of the lumbar spine, to include any bladder incontinence and neurological manifestations in the lower extremities.

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right ankle.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The examiner also should provide the range of motion of the left ankle.

The examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder is related to active service, to include the in-service complaints of knee pain.  Please explain why or why not.

The examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that any current hand disorder is related to active service, to include the in-service pain on flexing of the fingers of both hands, a right index finger injury, a right wrist strain, a right hand sprain, using his hands as a mechanic, and exposure to herbicides.  Please explain why or why not.

If a left hand disorder is not related to service, the examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that a left hand disorder is caused by the Veteran's service-connected laceration of the left ring finger.  Please explain why or why not.

If a left hand disorder is caused by the Veteran's service-connected laceration of the left ring finger, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a left hand disorder was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected laceration of the left ring finger.  Please explain why or why not.  If the examiner finds that a left hand disorder was aggravated by the service-connected laceration of the left ring finger, the examiner must identify the baseline level of the left hand disorder that existed before aggravation by the service-connected laceration of the left ring finger occurred.

4.  After the development in 1 and 2 has been completed, schedule the Veteran for an examination to determine the nature and extent of his deviated septum and sinusitis.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his deviated septum and sinusitis.

The examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that any current sinusitis is related to active service, to include the in-service sinusitis and complaints of sinus congestion.  Please explain why or why not.

If sinusitis is not related to service, the examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that sinusitis is caused by the Veteran's service-connected deviated septum.  Please explain why or why not.

If the sinusitis is not caused by the deviated septum, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that sinusitis was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected deviated septum.  Please explain why or why not.  If the examiner finds that sinusitis was aggravated by the service-connected deviated septum, the examiner must identify the baseline level of the sinusitis that existed before aggravation by the service-connected deviated septum occurred.

5.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


